DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 21, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Len Taylor on March 3, 2020.
The application has been amended as follows: 
As per Claim 2
Claim 2, page 22, line 22, “the test data” should read as “test data”.

	Therefore, the examiner’s amendment of claim 2 reads as follows:
	Claim 2
	The memory system of claim 1, wherein a first memory device among the memory devices includes a test data input pad, and receives external test data as 


As per Claim 7
Claim 7, page 24, lines 6-7, “the test data” should read as “test data”.
Claim 7, page 24, line 9, “the data” should read as “the test data”.

	Therefore, the examiner’s amendment of claim 7 reads as follows:
	Claim 7
	The memory system of claim 1, wherein the test data processing circuit includes:
a first ring counter suitable for counting the input clock to sequentially activate input pulse signals that are synchronized with the input clock;
a second ring counter suitable for counting the output clock to sequentially activate output pulse signals that are synchronized with the output clock;
a plurality of storages suitable for sequentially storing 
a plurality of output components suitable for sequentially outputting the test data stored in the storages in response to the output pulse signals.

As per Claim 15
Claim 15, page 27, line 14, “the data” should read as “the external test data”.

	Therefore, the examiner’s amendment of claim 15 reads as follows:
	Claim 15
	The memory system of claim 14, wherein the first test data processing circuit includes:
a first ring counter suitable for counting the input clock to sequentially activate input pulse signals that are synchronized with the input clock;
a second ring counter suitable for counting the output clock to sequentially activate output pulse signals that are synchronized with the output clock;

a plurality of output components suitable for sequentially outputting the external test data stored in the storages in response to the output pulse signals.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lin et al. (U.S. Patent Application Publication No. 2014/0118038 A1) discloses: a test clock input pad suitable for receiving an external test clock (Paragraph [0008]: “[O]scillator 110 for generating a reference clock”. The Examiner finds the input location of phase calibration circuit 170 that receives the reference clock from oscillator 110 as disclosed in Line teaches the claimed “test clock input pad suitable for receiving an external test clock”.);
a clock generation circuit (phase calibration circuit 170) suitable for generating an input clock and an output clock based on a reference clock and the external test clock in response to a reset signal (Paragraph [0008]: “The present invention discloses a phase calibration device. According to an embodiment of the invention, the phase calibration device comprises: an oscillator for generating a reference clock; a phase lock loop for generating an input clock according to the reference clock; a multiphase clock generator for generating a plurality of output clocks according to the input clock in which the output clocks have the same frequency but different phases; a selector for selecting one of the plurality of output clocks as an operation clock; an analog-to-digital convertor for performing analog-to-digital conversion to input data according to the operation clock to thereby generate a conversion result; a control circuit for generating one or more parameters according to the conversion result and controlling the selector to do selection; and a phase calibration circuit for providing a calibration signal for the multiphase clock generator according to the reference clock and a reset signal from the control circuit after 
The Examiner finds the generating a reference clock; generating of the input clock according to the reference clock; generating a plurality of output clocks according to the input clock in which the output clocks have the same frequency but different phases; and providing a calibration signal for the multiphase clock generator according to the reference clock and a reset signal from the control circuit as disclosed in Lin teaches the claimed “generating an input clock and an output clock based on a reference clock . . . [and] a reset signal”.).

Igura (U.S. Patent No. 6,066,988) discloses: a clock generation circuit (phase locked loop circuit) suitable for generating an [reference] clock and [a reset signal] based on a [input] clock (5:50–65: “In order to achieve another aspect of the present invention, a phase locked loop circuit includes a reset signal generating circuit for generating a reference clock signal from an input clock signal and generating a reset signal from the input clock signal for every predetermined time period, a phase comparing section for generating a control signal based on a phase difference between the reference clock signal and a synchronous clock signal, and a voltage controlled oscillator section for oscillating to generate an output clock signal in response to the control signal. The voltage controlled oscillator section is reset in response to the reset signal such that the phase of the output clock signal is locked in the initial value. A frequency dividing circuit divides the output clock signal in frequency to generate the synchronous clock signal.”
The Examiner finds the phase locked loop circuit generating a reference clock signal from an input clock signal and generating a reset signal from the input clock signal for every .

Kim et al. (U.S. Patent Application Publication No. 2020/0227130 A1) discloses: a test control signal generation circuit (serializer) suitable for generating internal test data by serializing the parallelized test data . . . in response to the input clock [signals] (Paragraph [0010]: “In some embodiments of the invention, the TIC includes a serializer, which is configured to use the plurality of internal clock signals when generating the internal test signals by sequentially merging parallel data corresponding to the external test signals. This serializer may include a first serializer stage, which is configured to generate first intermediate parallel data by merging the parallel data in-sync with a first of the plurality of internal clock signals, and a second serializer stage, which is configured to generate second intermediate parallel data by merging the first intermediate parallel data in-sync with a second of the plurality of internal clock signals having a different frequency relative to the first of the plurality of internal clock signals. This serializer may also include: (i) a third serializer stage configured to generate internal serial data by merging the second intermediate parallel data in-sync with a third of the plurality of internal clock signals having a different frequency relative to the second of the plurality of internal clock signals, and (ii) a fourth delay stage configured to generate final serial data by delaying the internal serial data.”
The Examiner finds the serializer generating the internal test signals by sequentially merging parallel data corresponding to the external test signals by using the received internal clock signals as disclosed in Kim teaches the claimed “test control signal generation circuit suitable for generating internal test data by serializing the parallelized test data . . . in response to the input clock [signals]”.).



Regarding claim 12, the Examiner finds Lin, Igura and Kim do not teach or suggest the claimed “memory system, comprising: a first memory device and a second memory device suitable for transferring and receiving test control signals to and from each other through a channel, and suitable for receiving respective external test clocks through respective test clock input pads, wherein the first memory device includes: a test data input pad suitable for receiving external test data; a first test data processing circuit suitable for parallelizing the external test data so as to produce parallelized external test data and transferring the parallelized external test data to a memory area in response to the corresponding external test clock; and a first test control signal generation circuit suitable for serializing the parallelized external test data so as to produce serialized data and transferring the serialized data and a delayed clock of the corresponding external test dock to the channel as internal test data and an internal test dock, respectively, in response to the corresponding external test clock.” A search of the prior art did 

Regarding claim 21, the Examiner finds Lin, Igura and Kim do not teach or suggest the claimed “memory system comprising a first memory device and one or more second memory devices arranged in a cascade structure, wherein the first memory device is suitable for: testing elements therein based on test data to output a test result thereof; and generating one or more internal clocks based on a corresponding external clock, and internal data based on the test data, and wherein each of the second memory devices is suitable for: testing elements therein based on internal data provided from a previous stage to output a test result thereof via the first memory device; and generating one or more internal clocks of a current stage based on internal clocks provided from the previous stage and a corresponding external clock, and internal data of the current stage based on the internal data of the previous stage.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 21 as allowable over the prior art.

	Claims 2-11 and 13-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112